             Case 1:20-cv-01469-DLF Document 164 Filed 07/14/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



 BLACK LIVES MATTER D.C.,, et al.,

                  Plaintiffs,
                                                                No. 1:20-cv-01469-DLF
        v.

 DONALD J. TRUMP, et al.,

                  Defendants.


                                   JOINT MOTION TO STAY

        Plaintiffs and Defendants in the above-titled action (collectively, the “Parties”) respectfully

request that this Court enter a stay in this action, including staying all pretrial deadlines, for 60

days after entry of the [Proposed] Order so that the Parties may engage in settlement negotiations

in an attempt to resolve this action. The Parties state the following in support of their motion:

        1.       On June 21, 2021, this Court granted in part and denied in part Defendants’ motions

to dismiss. ECF 159, 160. On the same day, the Court also granted in part and denied in part

Defendants’ motions to dismiss three other cases pertaining to the same incident—Buchanan v.

Trump, No. 20-cv-1542; Roth v. Trump, No. 20-cv-1622; and Kavanagh v. Trump, No. 20-cv-

2163.

        2.       Since the date of the Court’s decision, Plaintiffs have been preparing to file a

motion asking the Court to enter a Rule 54(b) final judgment on the Court’s Order dismissing

certain claims and parties or, in the alternative, seeking permission from the Court to appeal the

dismissal of certain claims pursuant to 28 U.S.C. § 1292(b). Plaintiffs have also been considering

whether to move for leave to amend their complaint to try to restore certain claims in light of the

Court’s June 21 ruling.
                                                  1
         Case 1:20-cv-01469-DLF Document 164 Filed 07/14/21 Page 2 of 5




       3.        Defendants have asked the Plaintiffs in this case and the three related ones to

consent to a stay so that the Parties can engage in meaningful settlement discussions. In response,

all Plaintiffs agreed to Defendants’ request in good faith. In so doing, Plaintiffs have specifically

relied on Defendants’ express understanding that, should the settlement talks fail to resolve the

case, Plaintiffs reserve the right to then file any motions pertaining to the dismissed claims. In

agreeing to a stay, Plaintiffs have further relied on representations from Defendants that none of

them will use the delay occasioned by the stay (or the time spent seeking it) to contest the

timeliness of any such motions or to argue that the filing of such a motion was at all untimely,

undiligent, or delayed in any way. Defendants reserve their rights to oppose any such motions on

other grounds.

       4.        This Court has broad discretion to enter a stay incidental to its power to control its

own docket—particularly where, as here, a stay would promote judicial economy and efficiency.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998). The Court’s power to stay proceedings is

“incidental to the power inherent in every court to control the disposition of causes on its docket

with economy of time and effort for itself, for counsel and for litigants.” F.T.C. v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 626 (6th Cir. 2014) (internal quotation marks omitted).

       5.        Accordingly, the Parties jointly move this Court for an order staying this action for

60 days after entry of the [Proposed] Order to allow the Parties to engage in settlement discussions,

after which time the Parties propose to file a joint status report on how to proceed. This stay will

facilitate settlement efforts and prevent unnecessary expenditures of the Parties’ and judicial

resources.




                                                   2
          Case 1:20-cv-01469-DLF Document 164 Filed 07/14/21 Page 3 of 5




       6.      The Parties agree that the relief sought in this motion is necessary to handle the case

in the most economical fashion. The relief sought is not being requested for delay, but so that

justice may be done.

       7.      The Parties jointly and respectfully request that the Court enter the attached

[Proposed] Order.

 Dated:     July 13, 2021                        Respectfully submitted,

                                                 /s/ Scott Michelman
                                                 Scott Michelman (D.C. Bar No. 1006945)
                                                 Arthur B. Spitzer (D.C. Bar No. 235960)
                                                 Michael Perloff (D.C. Bar No. 1601047)
                                                 American Civil Liberties Union Foundation
                                                     of the District of Columbia
                                                 915 15th Street NW, Second Floor
                                                 Washington, D.C. 0005
                                                 (202) 601-4267
                                                 smichelman@acludc.org

                                                 Jon Greenbaum (D.C. Bar No. 489887)
                                                 Arthur Ago (D.C. Bar No. 463681)
                                                 David Brody (D.C. Bar No. 1021476)
                                                 Arusha Gordon (D.C. Bar No. 1035129)
                                                 Noah Baron (D.C. Bar No. 1048319)
                                                 Lawyers’ Committee for Civil Rights Under
                                                     Law
                                                 1500 K Street N.W., Suite 900
                                                 Washington, D.C. 20005
                                                 (202) 662-8600
                                                 jgreenbaum@lawyerscommittee.org

                                                 Kaitlin Banner (D.C. Bar No. 1000436)
                                                 Tristin Brown (D.C. Bar No. 1671642)
                                                 Dennis Corkery (D.C. Bar No. 1016991)
                                                 Jonathan Smith (D.C. Bar No. 396578)
                                                 Washington Lawyers’ Committee for Civil
                                                     Rights and Urban Affairs
                                                 700 14th Street, NW, Suite 400
                                                 Washington, D.C. 20005
                                                 (202) 319-1000
                                                 kaitlin_banner@washlaw.org



                                                 3
         Case 1:20-cv-01469-DLF Document 164 Filed 07/14/21 Page 4 of 5




                                                John A. Freedman (D.C. Bar No. 453075)
                                                David E. Kouba (D.C. Bar No. 483145)
                                                Thomas D. McSorley (D.C. Bar No.
                                                1001890)
                                                Sonia Tabriz (D.C. Bar No. 1025020)
                                                Arnold & Porter Kaye Scholer LLP
                                                601 Massachusetts Avenue, N.W.
                                                Washington, D.C. 20004
                                                (202) 942-5000
                                                John.Freedman@arnoldporter.com

                                                Counsel for Plaintiffs

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney

                                                BRIAN P. HUDAK
                                                Acting Chief, Civil Division

                                                /s/ Christopher C. Hair
                                                CHRISTOPHER C. HAIR
                                                PA Bar No. 306656
                                                Assistant United States Attorney
                                                555 Fourth Street, N.W.
                                                Washington, D.C. 20530
                                                (202) 252-2541
                                                christopher.hair@usdoj.gov

                                                Counsel for the United States

                                                KARL A. RACINE
                                                Attorney General for the District of Columbia

                                                /s/ Fernando Amarillas
                                                FERNANDO AMARILLAS [974858]
                                                Acting Deputy Attorney General
                                                Public Interest Division

                                                /s/ Duane Blackman
                                                DUANE BLACKMAN*
                                                RICHARD SOBIECKI [500163]


*
         Admitted to practice only in the State of New York. Practicing in the District of Columbia
under the direct supervision of Fernando Amarillas, a member of the D.C. Bar, under LCvR
83.2(f).

                                                4
Case 1:20-cv-01469-DLF Document 164 Filed 07/14/21 Page 5 of 5




                              BRENDAN HEATH [1619960]
                              Assistant Attorneys General
                              Equity Section
                              400 Sixth Street, N.W., Suite 10100
                              Washington, D.C. 20001
                              Phone: (202) 805-7640; (202) 805-7512;
                              (202) 442-9880
                              Fax: (202) 703-0646
                              duane.blackman@dc.gov;
                              richard.sobiecki@dc.gov;
                              brendan.heath@dc.gov

                              Counsel for District of Columbia Defendants




                              5
